Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-8, 10-14, 16-21 and 23 allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.  
The examiner agrees with the arguments presented by the applicant on pages 11-19 of the remarks filed 6/10/2022. In addition, the prior art of Colline (US 2016/0350239), Chen (US 10,552,085), Colgrove (US 7,293,133), Pundir (US 2017/0192892) all teach various aspects of the claimed invention as described in the previous non-final office action dated 3/10/2022.  However, when the claims are taken as a whole, the prior art of record fails to make obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that would include the amended limitation to the claims of:  “wherein the data storage space for storing the data storage metadata is selectively allocated at least in part by moving cold host data from the non-volatile data storage devices contained in the first storage enclosure to non-volatile data storage devices contained in the secondary storage enclosure, without moving any cold data storage metadata out of the non-volatile data storage devices in the first storage enclosure, in order to create data storage space that is available for allocation from non-volatile data storage devices contained in the first storage enclosure to subsequently store data storage metadata;” and “wherein the lower level nodes of the mapping tree include a leaf level of leaf nodes, wherein each leaf node maps a corresponding segment within the logical address space of the logical volume to pointers in virtual blocks within a virtual block layer of the mapping tree, and wherein each pointer in the virtual blocks points to an individual one of the pages of non-volatile data storage.”
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Primary Examiner, Art Unit 2137